Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Chen et al (US 2014/0327965 A1) teaches a lens moving apparatus comprising a bobbin disposed in a housing, first and second coils, a lower elastic member and a first circuit board.
However, Chen et al does not teach “said first circuit board comprising a terminal surface disposed on one of four lateral sides of the housing, wherein each of a first and second elastic member is couple to the terminal surface by a solder, and wherein one end of the first coil is electrically connected to the first position sensor through the first elastic member, and the other end of the first coil is electrically connected to the first position sensor through the second elastic
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 8, 2021